          Case 1:14-cr-00105-SM Document 65 Filed 09/15/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                         Case No. 14-cr-105-1-SM
                                                Opinion No. 2020 DNH 160
Douglas Ellison


                                     ORDER


     Defendant’s motion for “compassionate release” from

incarceration under the First Step Act, 18 U.S.C. §

3582(a)(1)(A), given the COVID-19 pandemic, is properly before

the court as defendant has exhausted available administrative

remedies.     Doc. No. 62.



     The burden is on defendant to show that he is entitled to

relief, that is 1) that extraordinary and compelling reasons

warrant a reduction in his sentence, and 2) such a reduction

would be consistent with the sentencing factors set out in 18

U.S.C. § 3553(e) as well as Sentencing Commission Policies

(though that is not strictly required under the First Step Act).



     Here, the government concedes that defendant’s medical

conditions place him in a high-risk category should he contract

COVID-19, and that defendant has met his burden to show



                                       1
       Case 1:14-cr-00105-SM Document 65 Filed 09/15/20 Page 2 of 3



“extraordinary and compelling” reasons warranting sentence

reduction.   But, says the government, the sentencing factors

weigh heavily against defendant’s early release, particularly

the danger defendant poses to the community.        See 18 U.S.C. §

3142(g); USSG § 1B1.13(2).



     As of August 25, 2020, no staff member, and only one inmate

tested positive for the virus, and risk management procedures in

the New Hampshire State Prison have been both extensive and

largely successful in controlling the spread of the virus.            The

current risk of contracting the virus is low.         And, defendant’s

history strongly militates against release.



     Defendant was convicted of bank robbery, has served just

over half of his 10-year sentence, has a history of recidivism,

having accumulated 16 criminal history points (placing him in

CHC VI), including violating terms of probation and parole in

the past, and is categorized as a career offender under the

Sentencing Guidelines.    He has not met his burden to show that

he no longer poses a danger to the safety of the community.           In

addition, defendant’s early release would, under these

circumstances, be inconsistent with the sentencing goals of

promoting respect for the law, imposing a just punishment,




                                    2
        Case 1:14-cr-00105-SM Document 65 Filed 09/15/20 Page 3 of 3



protecting the public, and providing for both general and

specific deterrence.     18 U.S.C. § 3553(a).



                                Conclusion

      Given the current low risk of community spread of the virus

in the facility, the danger to public safety defendant would

pose if released, and the sentencing factors militating against

defendant’s early release, the motion for compassionate release

under the First Step Act is hereby denied.



      SO ORDERED.

                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge

September 15, 2020

cc:   Jennifer C. Davis, AUSA
      Dorothy E. Graham, Esq.
      U.S. Probation
      U.S. Marshal




                                     3
